 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCamdelphia Enterprises, Inc. and Teamsters Local676, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 4-CA-1272926 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 21 September 1982 the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding in which it granted theGeneral Counsel's Motion for Summary Judgmentand found that Respondent violated Section 8(a)(5),(3), and (1) of the National Labor Relations Act, asamended. Specifically, the Board found that Team-sters Local 676, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein the Teamsters, isthe exclusive representative of Respondent's em-ployees and that Respondent violated Section8(a)(5) and (1) of the Act by failing to bargain withthe Teamsters concerning the effects on bargainingunit employees of its decision to cease that portionof its business involving the sale of lumber, and bywithdrawing recognition from the Teamsters as the"exclusive representative of Respondent's employ-ees engaged in the fabrication and sale of windowsand related products." The Board also found thatRespondent violated Section 8(a)(3) and (1) of theAct by discharging employees Andrew Flowersand John Flowers because of their union member-ship. The Board ordered Respondent, inter alia, torecognize the Teamsters as the exclusive represent-ative of bargaining unit employees.On 30 November 1982 Respondent filed amotion to reopen proceedings in which it contend-ed that it had good cause for failing to file ananswer to the complaint, that it had meritorious de-fenses, and that the Board's Decision and Orderwas factually inaccurate. With regard to the lastcontention, Respondent asserted that, contrary tothe complaint and the Board's Decision and Order,the Teamsters does not represent all of Respond-ent's employees, but only its truckdrivers, yardmen,and working leader.2According to Respondent,Carpenters District Council of South Jersey,United Brotherhood of Carpenters District Councilof South Jersey, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein the Car-' 263 NLRB No. 178. Chairman Dotson did not participate in theoriginal Decision and Order.2 Respondent submitted a copy of its collective-bargaining agreementwith the Teamsters covering the job classifications listed above.267 NLRB No. 44penters, represents those employees engaged in thefabrication and sale of windows and related prod-ucts. Respondent contended that compliance withthat part of the Board's Decision and Order requir-ing it to recognize the Teamsters as the collective-bargaining representative of its fabrication employ-ees would result in the breach of its contract withthe Carpenters. Respondent requested that the sum-mary judgment be vacated.3On 2 March 1983 the Board denied Respondent'smotion to reopen proceedings. However, in viewof the uncontroverted allegations of factual inaccu-racies in the Board's Decision and Order, theBoard issued a Notice To Show Cause why theDecision and Order should not be amended, andwhy that part of the Decision and Order whichfound that Respondent unlawfully withdrew recog-nition from the Teamsters as collective-bargainingrepresentative of the window-fabrication employeesshould not be vacated. In its response to the notice,the General Counsel asserts that the Teamsters rep-resents a unit of truckdrivers, yardmen, and work-ing leader employed in Respondent's lumberyard,4that the unit employees performed some work inthe window-fabrication part of Respondent's busi-ness before and after the cessation of Respondent'slumber-selling operation, and that the Board's De-cision and Order need only be amended to findthat Respondent failed to recognize the Teamstersas the bargaining representative of unit employeeswho performed and continued to perform work inthe window-fabrication part of Respondent's busi-ness, and that Respondent refused to abide by theTeamsters contract with respect to such work.We hereby clarify our original Decision andOrder by finding that the unit of employees repre-sented by the Teamsters consists of Respondent'struckdrivers, yardmen, and working leader. Ac-cordingly, all references to "bargaining unit em-ployees" in our original Decision and Order shallbe read as pertaining to employees in the truck-driver, yardman, and working leader classifications.We also find that the Carpenters represents Re-spondent's employees engaged in the fabricationand sale of windows and related products. Further-more, in view of the separately represented bar-gaining units, the cessation of Respondent's lumber-selling operation,5the resultant absence of lumber-3 The General Counsel and the Teamsters filed briefs in opposition toRespondent's motion to reopen proceedings. Respondent subsequentlyfiled a reply brief Thereafter, the General Counsel filed a response toRespondent's reply brief, and Respondent filed a letter in response to theGeneral Counsel's response.I The General Counsel concedes that the Carpenters represents certainemployees of Respondent in the window part of its business.' There is no allegation that Respondent terminated its lumber-sellingoperation to avoid its duty to recognize the Teamsters and abide by thecollective-bargaining agreement.454 CAMDELPHIA ENTERPRISES, INC.yard work of the Teamsters-represented employees,and the inapplicability of the job classificationslisted in the Teamsters-Respondent contract to Re-spondent's remaining business, we find that Re-spondent was not required to recognize the Team-sters after the termination of its lumber-selling op-eration on or about 16 February 1982. According-ly, we vacate that part of our original Decision andOrder which found that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by withdrawing rec-ognition from the Teamsters with respect to em-ployees engaged in the fabrication and sale of win-dows and related products. We shall amend ourinitial Conclusions of Law and Order accordingly.AMENDED CONCI.USIONS OF LAW1. Camdelphia Enterprises, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Teamsters Local 676, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. The above-named labor organization has beenand now is the exclusive representative of employ-ees in an appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.4. By failing to afford the Union an opportunityto bargain about the effects on bargaining unit em-ployees of the termination of its lumber-selling op-eration on or about 16 February 1982 Respondenthas violated Section 8(a)(5) and (1) of the Act.5. By discharging employees Andrew Flowersand John Flowers on or about 16 February 1982because of their union membership and representa-tion, Respondent has violated Section 8(a)(3) and(1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Camdelphia Enterprises, Inc., Camden, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the Board's origi-nal Decision and Order of 21 September 1982 (re-ported at 263 NLRB No. 178), as amended herein:i. Delete paragraphs l(b) and 2(c) and reletterthe subsequent paragraphs accordingly.2. Substitute the attached notice for the noticeordered to be posted in the Board's original Deci-sion and Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to bargainwith Teamsters Local 676, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, with respect to the effects on bar-gaining unit employees of the decision to ceasethat portion of our business involving the saleof lumber.WE WILL NOT discharge or otherwise dis-criminate against employees because of theirmembership in and representation by Team-sters Local 676, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WILL make employees whole by payingthose employees who suffered losses by reasonof our termination of our lumber-selling oper-ation normal wages for a period specified bythe National Labor Relations Board, plus in-terest.WE WILL, upon request, bargain collectivelywith Teamsters Local 676, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, with respect to the effects on bar-gaining unit employees of our decision tocease that portion of our business involvingthe sale of lumber, and WE WILL reduce towriting any agreement reached as a result ofsuch bargaining.WE WILL offer Andrew Flowers and JohnFlowers immediate and full reinstatement,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and make them whole, with interest, for anyloss of earnings they may have suffered byreason of their unlawful discharge.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL expunge from our files any refer-ences to the discharge of Andrew Flowers andJohn Flowers on or about 16 February 1982,and WE WILL notify them in writing that thishas been done and that evidence of these un-lawful discharges will not be used as a basisfor future personnel actions against them.CAMDELPHIA ENTERPRISES, INC.456